Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “234”, “340”shown at Fig. 1 is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 - 10 are objected to because of the following informalities:  
As to claims 1 - 10, the claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
As to Claim 2, the instant claim recites “lower body is comprising:” at lines 1 - 2.  Examiner suggests to delete “is” thus reading as “lower body comprising:”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the instant claim recites the limitation “and disposed at a certain angle” at lines 4 - 5.  It is vague/unclear as to which element the aforementioned limitation is referring to? Does the aforementioned limitation refer to the “lower body” being disposed at a certain angle? Or the “two ports” disposed at a certain angle?  In addition, it is unclear as to what the phrase “certain angle” means or with respect to what?
As to claim 1, the instant claim recites the phrase “the shaft” at line 8.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 2, the instant claim recites “the body” at line 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 4, the instant claim recites the phrase “a certain particle size to prevent separation of the filter and maintain a constant pressure when discharging liquid”.  It is unclear as to what constitutes “a certain particle size” so that it prevents separation. What is the meets and bounds of the aforementioned limitation?
As to Claim 5, the instant claim recites the limitation “at one end of the upper body” at lines 1 - 2.  Is this “one end of the upper body” same as the “one end of the upper body” mentioned at line 4 of claim 1?  
As to Claim 6, the instant claim recites “the support structure” at lines 2 - 3 and “the filter” at line 3.   There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 7, the instant claim recites the limitation “the body” at line 2. There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim. It is further unclear as to which body it is referring to.
As to Claim 7, the instant claim recites the limitation “the center direction” and “the outer circumference” at line 2.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
As to Claim 9, the instant claim recites the limitation “the control rod” at line 2 and “the outer circumference” at line 3.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0209789 A1 to Kho et al. (hereinafter “Kho”).

Regarding Claim 1, as best understood, Kho teaches a piston of a nucleic acid extraction cartridge for extracting nucleic acids by sequentially sucking and mixing samples and reagents disposed in the cartridge (see abstract, see paragraphs [0004], [0007] describing the sample processing apparatus for extracting a nucleic acid from a sample and amplifying the nucleic acid and detecting a pathogen automatically performed in sequence, see Fig. 1) comprising: 
a cylindrical upper body having a hollow (see housing 10 having cylindrical shape and including a fluid flow chamber 120 (i.e. hollow), see paragraph [0036], Figs. 1, 2); 
a lower body having two ports coupled to one end of the upper body and disposed at a certain angle (see valve 20 positioned below the housing 10 and coupled to the housing, the valve comprising multiple ports 232, 214, 216, 222, Fig, 2 and disposed at certain angle as seen at Fig. 3); 
a control rod module combined to the other end of the upper body to seal the other end and move up and down along the hollow (see paragraph [0041] describing the fluid moving member 180 that moves up and down to control the fluid flow inside the hollow (i.e. chamber 120), see arrangements at Figs. 2, 4, 13b illustrating the cover portion 150 comprising openings at the center for positioning the fluid moving member 180 inside the chamber 120 thus providing a seal at the other end as claimed); and 
a rotation control module (see rotation driving member 410, Fig. 12, see paragraph [0050]) that is combined to the shaft of the lower body (see connection member 22 of valve 20, Figs. 2, 12, that can be considered as the shaft of the lower body) to transmit a driving force to the lower body (see paragraph [0050] stating “he valve 20 may be connected to a rotation driving member (reference numeral 410 of FIG. 12) through a connection member 22 penetrating the central portion of the PCR portion 30 and extended to the outside. Also, the valve 20 can be freely rotated clockwise or counterclockwise by the rotation driving member 410”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kho.

Regarding Claim 2, as best understood, Kho teaches wherein said lower body (20) is comprising: 
a disk-shaped body (see disk shaped body of the valve 20 at Fig. 3); 
a shaft formed to protrude from the center of the body to the outside (see connection member 22, Figs. 2, 3, see paragraph [0050]); and 
a liquid port (see multiple channels 210, 220, 230, comprising corresponding ports, that allow fluids to flow between chamber 110 and PCR portion 30, see paragraphs [0051] - [0055]) and a filter port (see filter 216 formed inside first channel 210, Fig. 3, see paragraph [0056] thus the corresponding ports/openings are considered as the claimed filter port).
Even though Kho teaches a liquid port and a filter port as indicated above, Kho does not explicitly teach the liquid port and the filter port disposed at the same distance from the center.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the liquid port and the filter port at the same distance from the center, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). 

Regarding Claim 3, Kho as modified above teaches wherein said filter port comprises a glass fiber filter having various particle sizes (see paragraph [0056] describing filter 216 which may be made of various materials for known various materials being able to collect the nucleic acid, such as a porous material of a glass fiber, thus comprising various particle sizes as per user’s desire); and a support structure for fixing the filter (see first channel 210 that supports the filter 216, thus reading on the invention as claimed).  

Regarding Claim 4, as best understood, Kho teaches wherein the support structure (210) is formed of a porous plastic material (see paragraph [0060] describing the valve which may be made of a plastic material and other various materials).
Even though Kho teaches the support structure which may be made of plastic material or other various materials as indicated above, Kho is silent regarding the support structure being formed of a porous plastic material having a certain particle size to prevent separation of the filter and maintain a constant pressure when discharging liquid.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a porous material having a certain particle size as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 5, as best understood, Kho as modified above teaches wherein at one end of the upper body (see bottom portion of body 10, Fig. 2), a combining structure (see connecting structures of body 10 and body 20 at Figs. 3, 13a-13l, 14) that is engaged with the body of the lower body (20) is formed, and the combining structure is provided with a first hole connected to the liquid port and a second hole connected to the filter port (see paragraph [0099] describing holes 120a, 120b respectively corresponding to the first and second channels 210 and 220 of valve 20 formed at bottom surface of the fluid flow chamber 120).  

Regarding Claim 6, as best understood, Kho teaches a second hole (hole 120a of body 10 that is connected to channel 210 which comprises the filter 216 within) and filter port (see port of channel 210 comprising the filter).  
Kho is silent regarding wherein the second hole is formed to have a smaller diameter than the filter port to prevent separation of the support structure and the filter.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the second hole having a smaller diameter than the filter port, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 7, as best understood, Kho teaches wherein a groove recessed in the center direction is formed on the outer circumference of the body (see recessed/stepped portion of valve body 20 at Fig. 3, (i.e. bottom portion having smaller diameter than the top portion of the valve 20, thus forming a groove/recessed area).  

Regarding Claim 8, Kho as modified above teaches wherein said rotation control module (410, Fig. 12, see paragraph [0138]) comprises a coupling groove formed to engage the shaft at the center of one surface (see connection region between element 22 (i.e. shaft) and the rotation control module 410 at Fig. 12, thus comprising a groove that allows the coupling between the two elements); and a driving groove (see multiple grooves of element 410 at Fig. 12) formed on the other surface to be engaged with a driving shaft of the nucleic acid extraction device (see arrangement at Fig. 12 showing the rotation driving member 410, it would be obvious to one having ordinary skill in the art to recognize a driving shaft in the driving member 410).  

Regarding Claim 9, as best understood, Kho as modified above teaches wherein said control rod module (150, 180) comprises a coupling region (see multiple coupling regions at the cover 150, in particular at Fig. 6) is coupled to the control rod (180) of the nucleic acid extraction device (see fluid moving member 180 such as a plunger or a piston which can be considered as the control rod as claimed, see paragraph [0041]); and an adhesive region surrounding the outer circumference of the coupling region (see for instance adhesive portions described at paragraphs [0082] - [0083] and Figs. 6, 7) and moving in close contact with the inner wall of the upper body (see Figs. 4, 6 showing movement of the control rod 180 in close contact with the inner wall of 10).  

Regarding Claim 10, Kho as modified above teaches wherein said two ports are arranged 18 to 36 degrees apart from each other (see multiple ports 232, 214, 216, 222, Fig, 2, for instance it would be obvious to recognize the angle between 232 and 214 from a center point near the circumference of the valve 20 having the claimed range of the angle as seen at Fig. 3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Bortolin et al. (U.S. 8,062,846 B2) teaches apparatus for isolating a nucleic acid from a sample comprising housing with an opening and defining an interior as well as a porous support.
Dority (U.S. 6,374,684 B1) teaches fluid control and processing system comprising a piston assembly and cartridge.
Parameswaran et al. (U.S. 7,217,513 B2) teaches apparatus and method for isolating a nucleic acid from a sample comprising a porous support and a piston structure.
Fries et al. (U.S. 7,674,581 B1) teaches apparatus and methods for molecular diagnosis and in particular for the field detection and automatic analysis of ambient nucleic acids.
Yuan et al. (U.S. 7,988,935 B2) teaches microfluidic device to automatically prepare nucleic acids for analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861